


EXHIBIT 10.33

 

Amended and Restated Employment Agreement of Patrick J. O’Leary

 

This Employment Agreement (the “Agreement”) is effective as of November 20, 2008
(the “Effective Date”), by and between SPX Corporation (the “Company”), and
Patrick J. O’Leary (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement, effective as of February 23, 2005, as amended (the “Previous
Employment Agreement”);

 

WHEREAS, the Company desires to continue to employ the Executive as its
Executive Vice President and Chief Financial Officer;

 

WHEREAS, the Company and the Executive desire to amend and restate the Previous
Employment Agreement as set forth below; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his continued employment and wish to formalize that
agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1.             Employment.  The Company employs the Executive and the Executive
hereby accepts continued employment with the Company as Executive Vice President
and Chief Financial Officer.  During the Employment Term (as hereinafter
defined), the Executive will have the title, status and duties of Executive Vice
President and Chief Financial Officer and will report directly to the Company’s
Chief Executive Officer.  The Executive’s principal business office shall be at
the Company’s principal business office located in Charlotte, North Carolina,
and Executive’s principal family residence shall be located within 50 miles of
the Company’s principal business office for the duration of the Employment Term.

 

2.             Term of Employment.  The term of employment (“Employment Term”)
will commence on the Effective Date, and will continue thereafter until two
(2) years from the Effective Date and will be automatically extended for
subsequent one (1) day periods for each day of the Employment Term that passes
after the Effective Date, unless sooner terminated by either party in accordance
with the provisions of this Agreement.  The intent of the foregoing provision is
that the Agreement becomes “evergreen” on the Effective Date so that on each
passing day after the Effective Date the Employment Term automatically extends
to a full two-year period.

 

3.             Duties.  During the Employment Term:

 


 

(a)           The Executive will perform duties assigned by the Company’s Chief
Executive Officer, or the Company’s Board of Directors (the “Board”), from time
to time; provided that the Executive shall not be assigned tasks inconsistent
with those of Executive Vice President and Chief Financial Officer.

 

(b)           The Executive will devote his full time and best efforts, talents,
knowledge and experience to serving as the Company’s Executive Vice President
and Chief Financial Officer.  However, the Executive may devote reasonable time
to activities such as supervision of personal investments and activities
involving professional, charitable, educational, religious and similar types of
activities, speaking engagements and membership on other boards of directors,
provided such activities do not interfere in any material way with the business
of the Company; provided that, the Executive cannot serve on the board of
directors of more than one publicly-traded company without the Board’s written
consent.  The time involved in such activities shall not be treated as vacation
time.  The Executive shall be entitled to keep any amounts paid to him in
connection with such activities (e.g., director fees and honoraria).

 

(c)           The Executive will perform his duties diligently and competently
and shall act in conformity with the Company’s written and oral policies and
within the limits, budgets and business plans set by the Company.  The Executive
will at all times during the Employment Term strictly adhere to and obey all of
the rules and regulations in effect from time to time relating to the conduct of
executives of the Company.  Except as provided in (b) above, the Executive shall
not engage in consulting work or any trade or business for his own account or
for or on behalf of any other person, firm or company that competes, conflicts
or interferes with the performance of his duties hereunder in any material way.

 

4.             Compensation and Benefits.  During the Executive’s employment
hereunder, the Company shall provide to the Executive, and the Executive shall
accept from the Company as full compensation for the Executive’s services
hereunder, compensation and benefits as follows:

 

(a)           Base Salary.  The Company shall pay the Executive at an annual
base salary (“Base Salary”) of eight hundred, forty five thousand dollars
($845,000).  The Board, or such committee of the Board as is responsible for
setting the compensation of senior executive officers, shall review the
Executive’s performance and Base Salary annually in January of each year, and
determine whether to adjust the Executive’s Base Salary on a prospective basis. 
Such adjusted annual salary then shall become the Executive’s “Base Salary” for
purposes of this Agreement.  The Executive’s annual Base Salary shall not be
reduced after any increase, without the Executive’s consent.  The Company shall
pay the Executive’s Base Salary according to payroll practices in effect for all
senior executive officers of the Company.

 

(b)           Incentive Compensation.  The Executive shall be eligible to
participate in any annual performance bonus plans, long-term incentive plans,
and/or equity-based compensation plans established or maintained by the Company
for its senior executive officers, including, but not limited to the SPX
Corporation Stock Compensation Plan.  For the 2008 bonus plan year, the
Executive shall be eligible for a target bonus under the

 

- 2 -


 

Company’s bonus plan equal to one hundred percent (100%) of his Base Salary
provided that all performance goals set by the Company are met.  The Board (or
appropriate Board committee) will determine and communicate to the Executive his
annual incentive plan participation for subsequent bonus plan years, no later
than March 31 of such bonus plan year.  The Company will pay the Executive’s
annual performance bonus at the same time as annual performance bonus payments
for such year (if any) are made to other participants with respect to such
fiscal year, and in all events within the two and one-half (2½) months following
the end of the calendar year in which the bonus is earned.  Annual performance
bonuses are intended to qualify for the short-term deferral exception to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(c)           Executive Benefit Plans.  The Executive will be eligible to
participate on substantially the same basis as the Company’s other senior
executive officers in any executive benefit plans offered by the Company
including, without limitation, medical, dental, short-term and long-term
disability, life, pension, profit sharing and nonqualified deferred compensation
arrangements.  The Company reserves the right to modify, suspend or discontinue
any and all of the plans, practices, policies and programs at any time without
recourse by the Executive, so long as the Company takes such action generally
with respect to other similarly situated senior executive officers.

 

(d)           Business Expenses.  The Company shall reimburse the Executive for
all reasonable and necessary business expenses incurred in the performance of
services with the Company, according to the Company’s policies and upon
Executive’s presentation of an itemized written statement and such verification
as the Company may require, provided that such expenses shall be reimbursed no
later than December 31 of the year following the year in which the expenses were
incurred.

 

(e)           Perquisites.  The Company will provide the Executive with all
perquisites it provides to other senior executive officers.  Such perquisites
shall not be less than those provided to the Executive on the Effective Date. 
The Company will also reimburse the Executive for annual income tax return
preparation and financial planning up to $20,000 per year.  The Company will
make such reimbursements in accordance with the Company’s reimbursement
practices, and in all events no later than December 31 of the year following the
year in which the expense was incurred.

 

(f)            Vacation.  The Executive will be entitled to vacation in
accordance with the Company’s vacation policy for officers, but in no event less
than 5 weeks per calendar year.  The maximum vacation accrual allowed from year
to year and at any given time will equal Executive’s annual entitlement.  Once
the maximum accrual is reached, Executive will no longer accrue vacation until
the unused amount accrued is below the maximum level allowed.

 

(g)           Retiree Medical.

 

(i)            The Executive shall be entitled to receive retiree medical
benefits during his lifetime in accordance with the eligibility requirements and
plan offerings for access to retiree medical benefits provided generally to
full-time

 

- 3 -


 

employees of the Company.  The Executive may cover his spouse or dependents
eligible at the time of retirement.  The cost of such benefits for the
Executive, his spouse and eligible dependents, will be 100% of the premiums and
shall be reimbursed by the Company in accordance with the Company’s
reimbursement practices, and in all events no later than December 31 of the year
following the year in which the premiums were incurred, and in accordance with
the other requirements of Code Section 409A and Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions).  Depending on the
plan, all or a portion of the reimbursement may be taxable.  Such benefits shall
include prescription drug coverage, but not dental or vision benefits unless
included in the medical plan.

 

(ii)           Upon reaching Medicare eligibility due to age, Medicare shall
become the primary payor of medical/prescription benefits for the Executive, his
spouse or eligible dependents as applicable.

 

(iii)          In the event that the Company terminates retiree access to
medical and/or prescription benefits generally for retirees, the Executive shall
be entitled to an annual reimbursement from the Company upon proof of continued
coverage for comparable medical and/or prescription coverage under an individual
policy or other group policy, subject to a maximum total annual reimbursement of
one and one-half times the applicable premium of the plan in effect at the time
retiree access is terminated at the appropriate coverage level, and subject to
maximum annual inflation adjustment thereafter of five (5) percent.

 

(iv)          Upon the death of the Executive, a surviving spouse will continue
eligibility and reimbursement as described above.  Surviving dependent children
will not receive premium reimbursement beyond the COBRA continuation period. 
For all other COBRA qualifying events other than the death of the Executive,
reimbursement will cease upon commencement of the COBRA continuation period.

 

(v)           The Executive acknowledges and agrees that the benefit provided
under this Section 4(g) replaces any and all benefits the Executive may have
been entitled to under the SPX Corporation Retirement Health Plan for Top
Management, if applicable.

 

5.             Payments on Termination of Employment.

 

(a)           Definition of Termination of Employment.  For purposes of this
Agreement, the Executive’s employment with the Company shall be deemed to be
terminated when the Executive has a “Separation from Service” within the meaning
of Code Section 409A, and references to termination of employment shall be
deemed to refer to a Separation from Service.

 

(b)           Termination of Employment for any Reason.  The following payments
will be made upon the Executive’s termination of employment for any reason:

 

- 4 -


 

(i)            Earned but unpaid Base Salary through the date of termination;

 

(ii)           Any annual incentive plan bonus, for which the performance
measurement period has ended, but which is unpaid at the time of termination;

 

(iii)          Any accrued but unpaid vacation;

 

(iv)          Any amounts payable under any of the Company’s benefit plans in
accordance with the terms of those plans, except as may be required under Code
Section 401(a)(13); and

 

(v)           Unreimbursed business expenses incurred by the Executive on the
Company’s behalf.

 

(c)           Termination of Employment for Death or Disability.  In addition to
the amounts determined under (b) above, if the Executive’s termination of
employment occurs by reason of death or disability, the Executive (or his
estate) will receive a pro rata portion of any bonus payable under the Company’s
annual incentive plan for the year in which such termination occurs determined
based on the highest of (i) the actual annual bonus paid for the bonus plan year
immediately preceding such termination, or (ii) the target bonus for the bonus
plan year in which such termination occurs.  The Executive will be deemed to be
disabled upon the earlier of (i) the end of a six (6) consecutive month period
during which, by reason of physical or mental injury or disease, the Executive
has been unable to perform substantially all of his usual and customary duties
under this Agreement or (ii) the date that a reputable physician selected by the
Board, and as to whom the Executive has no reasonable objection, determines in
writing that the Executive will, by reason of physical or mental injury or
disease, be unable to perform substantially all of the Executive’s usual and
customary duties under this Agreement for a period of at least six
(6) consecutive months.  If any question arises as to whether the Executive is
disabled, upon reasonable request therefore by the Board, the Executive shall
submit to reasonable medical examination for the purpose of determining the
existence, nature and extent of any such disability.  In accordance with
Section 10, the Board shall promptly give the Executive written notice of any
such determination of the Executive’s disability and of any decision of the
Board to terminate the Executive’s employment by reason thereof.  In the event
of disability, until the date of termination, the base salary payable to the
Executive under Section 4 hereof shall be reduced dollar-for-dollar by the
amount of disability benefits paid to the Executive in accordance with any
disability policy or program of the Corporation.

 

(d)           Termination by the Company Without Cause, or Voluntary Termination
by the Executive for Good Reason.  If the Company terminates the Executive’s
employment other than for Cause, or the Executive voluntarily terminates his
employment for Good Reason, in addition to the benefits payable under (b), the
Company will pay the following amounts and provide the following severance
benefits:

 

(i)            The Base Salary and annual bonus that the Company would have paid
under the Agreement had the Executive’s employment continued to the end

 

- 5 -


 

of the Employment Term.  For this purpose, annual bonus will be determined as
the highest of (A) the actual bonus paid for the bonus plan year immediately
preceding such termination, or (B) the average annual bonus paid to the
Executive for the three bonus plan years preceding the year in which such
termination occurs (excluding any years of partial, or no, bonus plan
participation), plus (C) the amount, if any, to which the bonus that would have
been paid to the Executive for the bonus plan year in which such termination
occurs, based on the performance level actually attained, exceeds the amount
payable under the highest of (A) or (B).

 

(ii)           Continued coverage under the Company’s medical, dental, life,
disability, pension, profit sharing and other executive benefit plans through
the end of the Employment Term, at the same cost to the Executive as in effect
on the date of the Executive’s termination, provided that to the extent such
continued coverage extends beyond the COBRA continuation period, such coverage
will be provided in accordance with the requirements of Code Section 409A and
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions).  The period through the end of the Employment Term shall continue
to count for purposes of determining the Executive’s age and service with the
Company with respect to eligibility, vesting and the amount of benefits under
the Company’s benefit plans to the maximum extent permitted by applicable law. 
If the Company determines that the Executive cannot participate in any benefit
plan because he is not actively performing services for the Company, the Company
will provide such benefits (A) under an alternate arrangement, such as through
the purchase of an individual insurance policy that provides similar benefits,
provided that such coverage will be provided in accordance with the requirements
of Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar
or successor provisions) or (B) if applicable, through a nonqualified pension or
profit sharing plan, provided that such payments shall be made no later than
December 31 of the calendar year following the calendar year in which the
Executive’s termination of employment occurs.  To the extent that the
Executive’s compensation is necessary for determining the amount of any such
continued coverage or benefits, such compensation (Base Salary and annual bonus)
through the end of the Employment Term shall be at the highest rate in effect
during the 12-month period immediately preceding the Executive’s termination of
employment.

 

(iii)          Executive perquisites on the same basis on which the Executive
was receiving such perquisites prior to his employment termination, including:
(A) reimbursement for club dues through the end of the Employment Term; and
(B) reimbursement of expenses relating to financial planning services, tax
return preparation and annual physicals incurred on or before December 31 of the
calendar year that includes the second anniversary of the Executive’s employment
termination; provided that reimbursement of such perquisites shall be made to
the Executive in accordance with the Company’s reimbursement practices, and in
all events no later than December 31 of the calendar year that includes the
third anniversary of the termination of the Executive’s employment.  The Company

 

- 6 -


 

will bear the cost of such perquisites, at the same level in effect immediately
prior to the Executive’s employment termination.  Perquisites otherwise
receivable by the Executive pursuant to this Section shall be reduced to the
extent comparable perquisites are actually received by or made available to the
Executive without cost during the period following the Executive’s employment
termination covered by this Section.  The Executive shall report to the Company
any such perquisites actually received by or made available to the Executive.

 

(iv)          Upon a “Change of Control” (as defined in the Executive’s Change
of Control Agreement dated November 20, 2008), any outstanding stock options,
restricted stock or other equity-based compensation awards shall immediately
vest upon such termination date, and any such stock options shall be immediately
exercisable at any time prior to the earlier of (A) two (2) years, or (B) the
stock option expiration or other termination date.  Prior to a Change of
Control, any outstanding stock options, restricted stock or other equity-based
compensation awards shall immediately vest upon such termination date, and any
such stock options shall be immediately exercisable at any time prior to the
earlier of (A) two (2) years, or (B) the stock option expiration or other
termination date.  Notwithstanding the foregoing, any restricted stock or other
equity-based compensation awards that were intended to satisfy the requirements
for performance-based compensation under Code Section 162(m), and would become
vested only upon the attainment of specified performance goals, shall vest only
if (and at the time that) such performance goals are achieved.

 

(v)           Outplacement services, as elected by the Executive (and with a
firm elected by the Executive), not to exceed $50,000 in total.  Such
outplacement services must be incurred by the Executive no later than the end of
the calendar year that includes the second anniversary of the termination of the
Executive’s employment.  If applicable, reimbursement of such expenses shall be
made to the Executive no later than the end of the calendar year that includes
the third anniversary of the termination of the Executive’s employment.

 

(e)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following without the Executive’s consent
(i) assigning duties to the Executive that are inconsistent with those of the
position of Executive Vice President and Chief Financial Officer for similar
companies in similar industries (except to the extent the Company promotes the
Executive to a higher executive position); (ii) requiring the Executive to
report to other than the Company’s Chief Executive Officer, or the Company’s
Board; (iii) the failure of the Company to pay any portion of the Executive’s
compensation within 10 days of the date such compensation is due; (iv) the
Company requires the Executive to relocate his principal business office to a
location not within 50 miles of the Company’s principal business office located
in the Charlotte, North Carolina metropolitan area, or (v) the Company’s failure
to continue in effect any cash or stock-based incentive or bonus plan, pension
plan, welfare benefit plan or other benefit plan, program or arrangement, unless
the aggregate value of all such arrangements provided to the Executive after
such discontinuance is not materially less than the

 

- 7 -


 

aggregate value as of the Effective Date (using, for purposes of bonus plan
comparisons, the target bonus potential before and after any such
discontinuance).

 

(f)            Cause.  For purposes of this Agreement, “Cause” shall mean: 
(i) the Executive’s willful and continued failure to substantially perform his
duties as an executive of the Company (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, and which gives the
Executive at least 30 days to cure such alleged deficiencies, (ii) the
Executive’s willful misconduct, which is demonstrably and materially injurious
to the Company, monetarily or otherwise, or (iii) the Executive’s engaging in
egregious misconduct involving serious moral turpitude to the extent that his
credibility and reputation no longer conforms to the standard of senior
executive officers of the Company.

 

(g)           Timing of Payments.  Subject to Sections 5(h) and 5(i) and except
as provided otherwise in this Agreement, all payments described above in
Section 5 shall be made in a lump sum cash payment as soon as administratively
practicable (but in no event more than ten (10) days) following the Executive’s
termination of employment.  If the total amount of annual bonus is not
determinable on that date, the Company shall pay the amount of bonus that is
determinable and the remainder shall be paid in a lump sum cash payment at the
time such bonuses are paid generally and in all events within the two and
one-half (2½) months following the end of the calendar year in which the bonus
is earned (subject to Section 5(h)).

 

(h)           Six (6) Month Delay.  If, at the time the Executive becomes
entitled to a termination payment under this Section 5, the Executive is a
“specified employee” (as defined under Code Section 409A), then, notwithstanding
any other provision in this Agreement to the contrary, the following provisions
shall apply.

 

(i)            No such termination payment considered deferred compensation
under Code Section 409A and not subject to an exception or exemption thereunder
shall be paid to the Executive until the date that is six (6) months after the
Executive’s termination or, if earlier, the date of the Executive’s death (the
“Six Month Delay Rule”).  Any such termination payment that would otherwise have
been paid to the Executive during this six-month period (the “Six Month Delay”)
shall instead be aggregated and paid to the Executive no later than ten
(10) days following the date that is six (6) months after the Executive’s
termination (together with interest at the interest credit rate provided in the
SPX Corporation Individual Account Retirement Plan).  Any termination payment to
which the Executive is entitled to be paid under this Section 5 after the date
that is six (6) months after the Executive’s termination shall be paid to the
Executive in accordance with the applicable terms of Section 5.

 

- 8 -


 

(ii)           During the Six-Month Delay, the Company will pay to the Executive
the applicable payments set forth in this Section 5, to the extent any of the
following exceptions to the Six-Month Delay Rule apply:

 

(A)          the short-term deferral rule of Code Section 409A and Treasury
Regulation §1.409A-1(b)(4) (or any similar or successor provisions) (including
with the treatment of each payment as one of a series of separate payments for
purposes of Code Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii)) (or
any similar or successor provisions),

 

(B)           payments permitted under the separation pay exception of Code
Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or any similar or
successor provisions), and

 

(C)           payments permitted under the limited payments exception of Code
Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or any similar or
successor provisions),

 

provided that the amount paid under this paragraph will count toward, and will
not be in addition to, the total payment amount required to be made to the
Executive by the Company under this Section 5 on account of the separation from
service and any applicable Company benefit plan.

 

(i)            Release.  The Company shall deliver to the Executive a release in
favor of the Company that is acceptable to the Company (the “Release”) as soon
as administratively feasible following the Executive’s termination of
employment.  Notwithstanding anything in this Agreement to the contrary, no
payments pursuant to Section 5(c) or Section 5(d) shall be made prior to the
date that both (i) the Executive has delivered an original, signed Release to
the Company and (ii) the revocability period (if any) has elapsed; provided,
however, that any payments that would otherwise have been made prior to such
date but for the fact that the Executive had not yet delivered an original,
signed Release (or the revocability period had not yet elapsed) shall be made as
soon as administratively practicable but not later than the seventy-fourth
(74th) day following the Executive’s termination of employment.  If the
Executive does not deliver an original, signed Release to the Company within ten
(10) business days (or longer if required by applicable law) after receipt of
the same from the Company, (i) Executive’s rights shall be limited to those made
available to Executive under Section 5(b) above, and (ii) the Company shall have
no obligation to pay or provide to Executive any amount or benefits described in
Section 5(c) or Section 5(d), or any other monies on account of the termination
of Executive’s employment.

 

6.             Assignment; Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors.  The Company may
not assign this Agreement without the Executive’s written consent, except that
the Company’s obligations under this Agreement shall be the binding legal
obligations of any successor to the Company by sale, and in

 

- 9 -


 

the event of any transaction that results in the transfer of substantially all
of the assets or business of the Company, the Company will use its best efforts
to cause the transferee to assume the obligations of the Company under this
Agreement.  The Executive may not assign this Agreement during his life.  Upon
the Executive’s death this Agreement will inure to the benefit of the
Executive’s heirs, legatees and legal representatives of the Executive’s estate.

 

7.             Interpretation.  The laws of the State of Delaware shall govern
the validity, interpretation, construction and performance of this Agreement,
without regard to the conflict of laws principles thereof.

 

8.             Withholding.  The Company may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

 

9.             Amendment or Termination.  This Agreement may be amended at any
time by written agreement between the Company and the Executive.

 

10.           Notices.  Notices given pursuant to this Agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery.  Notice to the Company shall be directed to:

 

SPX CORPORATION

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: General Counsel

 

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above.  Notices to or with respect
to the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company.

 

11.           Severability.  If any provisions(s) of this Agreement shall be
found invalid or unenforceable by a court of competent jurisdiction, in whole or
in part, then it is the parties’ mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

 

12.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and the Executive and supersedes all prior
agreements and understandings, written or oral, relating to the subject matter
hereof; provided, however, that: (i) the Executive’s Change of Control Agreement
dated November 20, 2008 shall remain in full force and effect, and payments and
benefits provided thereunder shall replace those provided in

 

- 10 -


 

this Agreement to the extent that such payments or benefits would otherwise
clearly be duplicative; and (ii) the Executive’s non-compete, non-solicitation,
confidentiality or similar restrictive covenants shall remain in full force and
effect.

 

13.           Consultation With Counsel.  The Executive acknowledges that he has
had a full and complete opportunity to consult with counsel of the Executive’s
own choosing concerning the terms, enforceability and implications of this
Agreement, and the Company has made no representations or warranties to the
Executive concerning the terms, enforceability or implications of this Agreement
other than as are reflected in this Agreement.

 

14.           No Waiver.  No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.  No modification, amendment or waiver of this Agreement nor consent to
any departure by the Executive from any of the terms or conditions thereof,
shall be effective unless in writing and signed by the Chairman of the Company’s
Board.  Any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

15.           Effect on Other Obligations.  Payments and benefits herein
provided to be paid to the Executive by the Company shall be made without regard
to and in addition to any other payments or benefits required to be paid the
Executive at any time hereafter under the terms of any other agreement between
the Executive and the Company or under any other policy of the Company relating
to compensation, or retirement or other benefits.  Except as otherwise expressly
provided herein, payments or benefits provided the Executive hereunder shall be
reduced by any amount the Executive may earn or receive from employment with
another employer or from any other source.

 

16.           Survival.  All Sections of this Agreement survive beyond the
Employment Term except as otherwise specifically stated.

 

17.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning thereof.

 

18.           Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

 

19.           409A Compliance.  To the extent any provision of this Agreement or
action by the Company would subject the Executive to liability for interest or
additional taxes under Code Section 409A, it will be deemed null and void, to
the extent permitted by law and deemed advisable by the Company.  It is intended
that this Agreement will comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions, and this
Agreement shall be administered accordingly, and interpreted and construed on a
basis consistent with such intent.  Each payment under Section 5 of this
Agreement or any Company benefit plan is intended to be treated as one of a
series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii) (or any similar or successor provisions).  This
Agreement may be amended to the extent necessary (including retroactively) by
the Company in

 

- 11 -


 

order to preserve compliance with Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for the Executive’s
compensation and benefits.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

/s/Patrick J. O’Leary

 

By:

/s/Christopher J. Kearney

Patrick J. O’Leary

 

Christopher J. Kearney

 

 

 

 

Its:

Chairman, President and Chief
Executive Officer

 

 

 

 

 

Date:

December 16, 2008

 

- 12 -

 
